REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a method and a user equipment for generating a channel state information report, the method comprising: transforming the set of reference signals to obtain a set of vectors of amplitude and phase coefficients of a compressed codebook, each amplitude coefficient vector and phase coefficient vector corresponding to an identified beam in the set of beams; wherein the amplitude coefficient vector for each identified beam in the set of beams is adjusted by a selected value, wherein the selected value is determined such that the amplitude coefficient vector corresponding to a particular beam is normalized to a known predetermined value; setting a predefined oversampling factor to a subset of the set of beams to a value greater than one, wherein the particular beam is excluded from the subset of beams;  generating a fractional part of the predefined oversampling factor of the subset of beams wherein the fractional part is based on the value of the predefined oversampling factor of the subset of beams; and reporting an indication of the fractional part of the predefined oversampling factor as a part of the channel state information report as recited in claims 1 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rahman et al (US 2020/0295813) disclose a method and apparatus for
codebook subset restriction.
 	Onggosanusi et al (US 2016/0156397) disclose a method and apparatus for precoding channel state information reference signal.
	Wu et al (U.S. Pat. 10,742,272) disclose a channel information feedback method and apparatus, terminal and base station.
Hindy (US 2020/0313744) disclose a method and apparatus for generating a Channel State Information report.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        

KT
May 4, 2021